UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1289


In Re: JOSE NACACIO AMU, a/k/a Amu, a/k/a Sld Dft 3:97-40-11,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (3:97-cr-00040-FDW-11)


Submitted:   April 7, 2015                  Decided:   May 14, 2015


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jose Nacacio Amu, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jose Nacacio Amu petitions for a writ of mandamus, alleging

the district court has unduly delayed acting on his motion for a

sentence    reduction       under    18   U.S.C.   § 3582(c)(2)          (2012).        He

seeks an order from this court directing the district court to

act.     Our review of the district court’s docket reveals that the

district    court     recently      denied     Amu’s   motion      for    a    sentence

reduction    based     on    Amendment     782,    and     the    court    previously

denied     him    a   sentence      reduction      based     on    Amendment          750.

Accordingly,      because    the    district      court    has    recently      decided

Amu’s case, we deny the mandamus petition as moot.                        We dispense

with oral argument because the facts and legal contentions are

adequately       presented    in    the   materials      before    this       court    and

argument would not aid the decisional process.

                                                                   PETITION DENIED




                                           2